Citation Nr: 1515949	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  04-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for right ankle injury.  


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2006, the Board denied the Veteran's increased rating claim.  The Veteran appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court) and, in July 2008, the Court vacated and remanded the Veteran's claim for a discussion of whether his service-connected right ankle disability warranted a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270.  However, the Court affirmed the Board's denial of an extraschedular rating for the service-connected right ankle disability.  

In December 2008 and August 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development, all of which was conducted.  Subsequently, in March 2012, the Board denied the Veteran's increased rating claim.  

The Veteran appealed the March 2012 Board decision to the Court.  In October 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, which vacated the portion of the March 2012 Board decision that denied a rating higher than 20 percent for the right ankle disability and remanded the issue to the Board for action consistent with the Joint Motion.

In April 2013, the Board remanded the Veteran's appeal to the RO via the AMC for additional development, all of which was conducted.  The case now returns for further appellate review.  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated from July 2000 to February 2014, which were considered by the agency of original jurisdiction (AOJ) in the most recent adjudication of the Veteran's claim in February 2014.  The remaining documents in Virtual VA and the Veteran's VBMS file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

On March 31, 2015, the Veteran's attorney withdrew his appeal as to the issue of entitlement to a rating in excess of 20 percent for right ankle injury, which is the only issue currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2001, the Veteran submitted an informal claim seeking a rating in excess of 20 percent for his service-connected right ankle injury.  His claim was denied in a January 2003 rating decision, as the RO continued the 20 percent rating assigned to his service-connected disability.  The Veteran perfected an appeal as to that issue by submitting a timely notice of disagreement and, in response to a statement of the case, a substantive appeal, after which the appeal was certified to the Board for adjudication.

As noted in the Introduction, the Board denied the Veteran's increased rating claim in May 2006 and March 2012; however, those decisions were vacated by the Court.  Most recently, in April 2013, the Board remanded the increased rating claim and it now returns for further appellate review.

However, in March 2015, the Veteran's attorney submitted a statement indicating that, based upon review of the record and discussion with the Veteran, the Veteran wished to withdraw his appeal for entitlement to a disability rating in excess of 20 percent for right ankle injury, which is the only issue currently pending before the Board.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the attorney's statement indicating the Veteran's intention to withdraw his appeal satisfies the requirements for the withdrawal of a substantive appeal.  As the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


